DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1/10/2022. 
 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee. 

An authorization for this amendment was given by Attorney Laura Li. 

The amendment is the following:
 
Regarding Claim 1, An optical amplifier interposed in an optical cable between a transmission device and a reception device that transmit and receive main signal light and including an isolator configured to pass the main signal light transmitted from the transmission device only in one direction toward the reception device, and an erbium-doped fiber (EDF) configured to amplify the main signal light in response to excitation light, the optical amplifier comprising: 
a multiplexing/demultiplexing unit on both sides of a set of the isolator and the EDF in the optical cable, the multiplexing/demultiplexing unit multiplexing/demultiplexing the main signal light and measurement light for optical cable fault measurement transmitted from at least one of a front side as a transmission device side and a rear 
wherein the measurement light comprises i) a first measurement light transmitted by a first measurement device located on the front side with a first measurement range from the front side to an intermediate portion of the optical cable and ii) a second measurement light transmitted by a second measurement device located on the rear side with a second measurement range from the rear side to the intermediate portion of the optical cable, wherein the first measurement range and the second measurement range a) do not overlap, and b) cover an entire area of the optical cable when combined, and
wherein both the first measurement range and the second measurement range vary depending on at least a location of the isolator and the EDF. 

Regarding Claim 7, An optical transmission system in which a measurement device that transmits measurement light for performing fault measurement of an optical cable between a transmission device and a reception device that transmit and receive main signal light is included on both sides or any one of the sides of the transmission device and the reception device and connected to the optical cable, 
an optical amplifier is interposed in an optical cable between the measurement devices included on both sides of the transmission device and the reception device or an optical cable between the transmission device included on any one of both the sides 
a multiplexing/demultiplexing unit on both sides of a set of the isolator and the EDF in the optical cable, the multiplexing/demultiplexing unit multiplexing/demultiplexing the main signal light and measurement light for optical cable fault measurement transmitted from at least one of a front side as a transmission device side and a rear side as a reception device side to the optical cable, transmitting the multiplexed/demultiplexed main signal light to a main path passing through the isolator and the EDF, and transmitting the multiplexed/demultiplexed measurement light to a bypass path bypassing the isolator and the EDF, 
wherein the measurement light comprises i) a first measurement light transmitted by a first measurement device located on the front side with a first measurement range from the front side to an intermediate portion of the optical cable and ii) a second measurement light transmitted by a second measurement device located on the rear side with a second measurement range from the rear side to the intermediate portion of the optical cable, wherein the first measurement range and the second measurement range a) do not overlap, and b) cover an entire area of the optical cable when combined, and
wherein both the first measurement range and the second measurement range vary depending on at least a location of the isolator and the EDF.

Regarding Claim 8, An optical cable fault location measurement method using an optical transmission system for inserting an optical amplifier in an optical cable between a transmission device and a reception device that transmit and receive main signal light, the optical amplifier including an isolator configured to pass the main signal light transmitted from the transmission device only in one direction toward the reception device, and an [[EDF]] erbium-doped fiber (EDF) configured to amplify the main signal light in response to excitation light, and transmitting measurement light from a first measurement device on a front side and a second measurement device on a rear side for optical cable fault measurement to measure a fault of the optical cable, 
wherein a multiplexing/demultiplexing unit configured to multiplex/demultiplex the main signal light and the measurement light, transmit the multiplexed/demultiplexed main signal light to a main path passing through the optical amplifier, and transmit the multiplexed/demultiplexed measurement light to a bypass path bypassing the optical amplifier is included on both sides of the optical amplifier of the optical cable, 
wherein the measurement light comprises i) a first measurement light transmitted by the first measurement device located on the front side with a first measurement range from the front side to an intermediate portion of the optical cable and ii) a second measurement light transmitted by the second measurement device located on the rear side with a second measurement range from the rear side to the intermediate portion of the optical cable, wherein the first measurement range and the second measurement range a) do not overlap, and b) cover an entire area of the optical cable when combined, and
wherein both the first measurement range and the second measurement range vary depending on at least a location of the isolator and the EDF, and 
the first and second measurement devices execute transmitting the measurement light to the optical cable so that the measurement light passes through the bypass path via the multiplexing/demultiplexing unit when the main signal light is unable to be received by the reception device.
 
Allowable Subject Matter
Claims 1-18 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Saeki (US Pat 6310718) Fig 2 teaches an optical amplifier 21 being interposed in an optical cable between a transmission device and a reception device that transmits and receives a main signal light (A1) and includes an isolator (e.g. 42) configured to pass the main signal light (A1) transmitted from the transmission device only in one direction toward the reception device; the optical amplifier 21 includes an erbium-doped fiber (EDF); a multiplexing/demultiplexing unit (e.g. 31 or 32) is on both sides of a set of the isolator (e.g. 42) and the EDF (i.e. in 21) in the optical cable; the multiplexing/demultiplexing unit (e.g. 31 or 32) multiplexes/demultiplexes the main 

Shigematsu et al (US Pat 5214728) Fig 3(a) teaches an erbium-doped fiber (EDF) 73 being configured to amplify a main signal light (i.e. from 3) in response to an excitation light (i.e. from 75).

Yuan et al (US Pub 20170126316) Fig 4 teaches a  measurement light comprising a first measurement light 324 transmitted by a first measurement device (e.g. OTDR 302) located on a front side and a second measurement light 424 transmitted by a second measurement device (e.g. OTDR 402) located on a rear side.

The prior art relevant to the Applicant’s disclosure is the following:

Delgado et al (US Pat 10432302) and more specifically Fig 2A.

Archambault et al (US Pat 10411796) and more specifically Fig 7.

McClean et al (US Pub 20160197673) and more specifically Fig 1.

Kim et al (US Pub 20080165348) and more specifically Fig 3.

Rosolem et al (US Pub 20060238746) and more specifically Fig 3.

Saeki (US Pat 6377393) and more specifically Fig 2.

Carter et al (US Pat 5144125) and more specifically Fig 1.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An optical amplifier interposed in an optical cable between a transmission device and a reception device that transmit and receive main signal light and including an isolator configured to pass the main signal light transmitted from the transmission device only in one direction toward the reception device, and an erbium-doped fiber (EDF) configured to amplify the main signal light in response to excitation light, the optical amplifier comprising: 
a multiplexing/demultiplexing unit on both sides of a set of the isolator and the EDF in the optical cable, the multiplexing/demultiplexing unit multiplexing/demultiplexing the main signal light and measurement light for optical cable fault measurement 
wherein the measurement light comprises i) a first measurement light transmitted by a first measurement device located on the front side with a first measurement range from the front side to an intermediate portion of the optical cable and ii) a second measurement light transmitted by a second measurement device located on the rear side with a second measurement range from the rear side to the intermediate portion of the optical cable, wherein the first measurement range and the second measurement range a) do not overlap, and b) cover an entire area of the optical cable when combined, and
wherein both the first measurement range and the second measurement range vary depending on at least a location of the isolator and the EDF. 

Regarding Claim 7, An optical transmission system in which a measurement device that transmits measurement light for performing fault measurement of an optical cable between a transmission device and a reception device that transmit and receive main signal light is included on both sides or any one of the sides of the transmission device and the reception device and connected to the optical cable, 
an optical amplifier is interposed in an optical cable between the measurement devices included on both sides of the transmission device and the reception device or 
a multiplexing/demultiplexing unit on both sides of a set of the isolator and the EDF in the optical cable, the multiplexing/demultiplexing unit multiplexing/demultiplexing the main signal light and measurement light for optical cable fault measurement transmitted from at least one of a front side as a transmission device side and a rear side as a reception device side to the optical cable, transmitting the multiplexed/demultiplexed main signal light to a main path passing through the isolator and the EDF, and transmitting the multiplexed/demultiplexed measurement light to a bypass path bypassing the isolator and the EDF, 
wherein the measurement light comprises i) a first measurement light transmitted by a first measurement device located on the front side with a first measurement range from the front side to an intermediate portion of the optical cable and ii) a second measurement light transmitted by a second measurement device located on the rear side with a second measurement range from the rear side to the intermediate portion of the optical cable, wherein the first measurement range and the second measurement range a) do not overlap, and b) cover an entire area of the optical cable when combined, and
wherein both the first measurement range and the second measurement range vary depending on at least a location of the isolator and the EDF.

Regarding Claim 8, An optical cable fault location measurement method using an optical transmission system for inserting an optical amplifier in an optical cable between a transmission device and a reception device that transmit and receive main signal light, the optical amplifier including an isolator configured to pass the main signal light transmitted from the transmission device only in one direction toward the reception device, and an erbium-doped fiber (EDF) configured to amplify the main signal light in response to excitation light, and transmitting measurement light from a first measurement device on a front side and a second measurement device on a rear side for optical cable fault measurement to measure a fault of the optical cable, 
wherein a multiplexing/demultiplexing unit configured to multiplex/demultiplex the main signal light and the measurement light, transmit the multiplexed/demultiplexed main signal light to a main path passing through the optical amplifier, and transmit the multiplexed/demultiplexed measurement light to a bypass path bypassing the optical amplifier is included on both sides of the optical amplifier of the optical cable, 
wherein the measurement light comprises i) a first measurement light transmitted by the first measurement device located on the front side with a first measurement range from the front side to an intermediate portion of the optical cable and ii) a second measurement light transmitted by the second measurement device located on the rear side with a second measurement range from the rear side to the intermediate portion of the optical cable, wherein the first measurement range and the second measurement range a) do not overlap, and b) cover an entire area of the optical cable when combined, and
wherein both the first measurement range and the second measurement range vary depending on at least a location of the isolator and the EDF, and 
the first and second measurement devices execute transmitting the measurement light to the optical cable so that the measurement light passes through the bypass path via the multiplexing/demultiplexing unit when the main signal light is unable to be received by the reception device.
 
Although optical amplifiers and measurement lights are well known in the art, there is no teaching, suggestion or motivation to generate the optical amplifier and the measurement light as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636